OPINION OF THE COURT
Per Curiam.
The above-named attorney was admitted to practice by this Court on April 8, 1991 and currently resides in California. He has submitted an affidavit requesting that this Court accept his resignation from the practice of law in New York because of his intent to reside permanently in California. There are currently no complaints pending against him.
*200We grant the application and direct that his name be removed from the roll of attorneys.
Denman, P. J., Green, Pine, Balio and Lawton, JJ., concur.
Resignation accepted and name removed from roll of attorneys.